     Case 1:19-cr-00182-DAD-BAM Document 64 Filed 05/11/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     MEGAN T. HOPKINS, CA Bar #294141
 3   Assistant Federal Defender
     Office of the Federal Defender
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorneys for Defendant
 7   MICHAEL STUBER
 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00182-DAD-BAM
12                      Plaintiff,
                                                     REQUEST FOR RULE 43 WAIVER OF
13    vs.                                            APPEARANCE; ORDER
14    MICHAEL STUBER,
15                      Defendant.
16
17
18           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Michael Stuber, having been
19   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
20   permit him to waive his right to personally appear at all non-substantive proceedings. Ms. Stuber
21   agrees that his interests shall be represented at all times by the presence of his attorney, the
22   Office of the Federal Defender for the Eastern District of California, the same as if he were
23   personally present, and requests that this Court allow his attorney-in-fact to represent him
24   interests at all times.
25   //
26   //
27   //
28   //
     Case 1:19-cr-00182-DAD-BAM Document 64 Filed 05/11/20 Page 2 of 2


 1                                                Respectfully submitted,
 2
 3   Date: February 10, 2020                      /s/ Original Signature on File
                                                  MICHAEL STUBER
 4
 5                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 6
 7   Date: February 7, 2020                       /s/ Reed Grantham
                                                  REED GRANTHAM
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                MICHAEL STUBER
10
11
12                                              ORDER
13           Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
14   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
15   the Court.
16
     IT IS SO ORDERED.
17
18       Dated:      May 11, 2020
                                                         UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27

28

     Stuber - Request for Rule 43 Waiver
                                                     2
